                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Matthew Parker,

                        Plaintiff,      Case No. 17-11399

v.                                      Judith E. Levy
                                        United States District Judge
Bombardier Recreational Products,
Inc., a foreign corporation, and  Mag. Judge Mona K. Majzoub
BRP Inc., a foreign corporation,

                        Defendants.

________________________________/

     OPINION AND ORDER GRANTING IN PART PLAINTIFF’S
     MOTION FOR EXTENSION OF SCHEDULING ORDER [19]

      Plaintiff filed a motion for a ninety-day extension of the scheduling

order on January 18, 2019 (Dkt. 19), which defendants opposed. (Dkt. 20.)

Plaintiff argues that all discovery deadlines, including the parties’ expert

reports and fact discovery, should be extended due to the death of his

design liability expert and his recent identification of a substitute expert.

(Dkt. 19 at 1, 3–4.) Defendants argue that plaintiff has inexcusably

delayed in requesting an extension given his knowledge of the expert’s

death in October of 2018. (Dkt. 20 at 2–5.) In the alternative, defendants
argue that the extension should only apply to deadlines related to the

proposed design liability expert. (Id. at 2.) Moreover, defendants state

that plaintiff has not provided an explanation for his failure to provide

the report of another expert, Marie Truman, that satisfies Federal Rule

of Civil Procedure 37(c). (Id. at 10.) The Court ordered plaintiff to reply

(Dkt. 21), and plaintiff did. (Dkt. 22.)

      In his reply, plaintiff does not persuasively address why he did not

request an extension earlier and whether his failure to disclose Truman’s

report was substantially justified or harmless under Rule 37(c). As to the

first issue, plaintiff merely states that “counsel was unable to obtain a

new expert with the proper background.” (Dkt. 22 at 4.) He does not offer

any explanation why he did not request an extension before two discovery

deadlines had passed, however, especially when one of those deadlines

pertained to his expert witness reports and Truman’s report depends on

the design liability expert. Nor does plaintiff show that his failure to

provide Truman’s report was substantially justified, especially given his

lack of explanation for not requesting earlier extension. See R.C.

Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 626, 272 (6th Cir. 2010)

(citing Roberts v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th Cir.


                                      2
2003)).

     Nonetheless, it is undisputed that if plaintiff cannot add his design

liability expert, then his case will irreparably suffer because it will be

nearly impossible to meet his burden of proof under Michigan’s risk-

utility analysis for product defect claims. See Prentis v. Yale Mfg. Co., 421

Mich. 670, 692–93 (1984). And although it is an annoyance to defendants,

there is no indication that defendants are harmed by an extension of the

expert report deadlines. See Fed. R. Civ. Pro. 37(c). Therefore, the Court

exercises its discretion to grant plaintiff an extension on all expert

reports, including Truman’s.

     Accordingly, plaintiff’s motion is GRANTED IN PART. Plaintiff

shall have until March 13, 2019 to add Dr. Craig Good as an expert in

lieu of Robert Yano and submit Dr. Good’s and Truman’s reports. Fact

discovery shall extend until this date as well.

     IT IS SO ORDERED.

Dated: February 20, 2019                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                                     3
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 20, 2019.
                                      s/Karri Sandusky on behalf of
                                      SHAWNA BURNS
                                      Case Manager
 




                                  4
